Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The present reissue application was filed March 09, 2021 and it is a continuation of Reissue application No. 15/893,782 (now RE48469) which is a continuation of Reissue application No. 15/378,268 (now RE46779) and a reissue of U.S. Patent No. 9,876,543.

More than one Reissue Application
	There is no requirement that a family of continuation reissue applications issue at the same time; however, it is required that they contain a cross reference to each other in the specification.  37 CFR 1.177(a) requires that all multiple reissue applications resulting from a single patent must include as the first sentence of their respective specifications a cross reference to the other reissue application(s).  Currently, a cross-reference to the current reissue application is not present in two of the reissue applications of the family, i.e., the cross-reference is not present in Serial No. 15/893,782 and 15/378,268.  Since 15/893,782 and 15/378,268 have reissued as RE48469 and RE46779, it is suggested that Applicant amend the specification thereof by certificate of correction.

The ‘856 Patent
The ‘856 Patent issued with nineteen (19) claims.   Claims 1-19 have been canceled.  New claims 20-49 have been included in the present reissue.  Independent claims 20, 30 and 40 are representative as follows:

Claim 20. (new): An implantable medical fabric, comprising: 
a fabric thickness of about 4.0 mil or less than about 4.0 mil; 
a water permeability rating of less than about 400 cc/min/cm2 at 120 mm Hg pressure; and 
yarns having filaments, wherein the yarns have a total denier of less than about 30 denier and the filaments have a denier per filament of less than about 10;
wherein the yarns are selected from the group consisting of polyester, polypropylene, polytetrafluoroethylene, nylon, and polyethylene yarns; and
wherein said fabric comprises a tensile strength of greater than about 25 lbs. per inch.

Claim 30. (new): An implantable medical fabric, comprising: 
a fabric thickness of about 4.0 mil or less than about 4.0 mil; 
a water permeability rating of less than about 400 cc/min/cm2 at 120 mm Hg pressure; and 
yarns having filaments, wherein the yarns have a total denier of less than about 30 denier and the filaments have a denier per filament of less than about 10;
wherein the yarns are selected from the group consisting of polyester, polypropylene, polytetrafluoroethylene, nylon, and polyethylene yarns; and
wherein said fabric comprises a probe burst strength of greater than about 20 lbs.

Claim 40. (new): An implantable medical fabric, comprising: 
a fabric thickness of about 4.0 mil or less than about 4.0 mil; 
a water permeability rating of less than about 400 cc/min/cm2 at 120 mm Hg pressure; and 
yarns having filaments, wherein the yarns have a total denier of less than about 30 denier and the filaments have a denier per filament of less than about 10;
wherein said fabric comprises a tensile strength of greater than about 25 lbs. per inch; and
wherein said fabric comprises a probe burst strength of greater than about 20 lbs.

Duplicate Claims
Applicant is advised that should claim 22 be found allowable, claims 32 and 42 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-21 and 23-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 21 and 23-28 of U.S. RE 48,469 E. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 20 of the present application includes all the limitations of claim 20 of RE 48,469 E.   The only difference between the claims is that RE 48,469 E claims “a fabric thickness of less than about 3.2 mil” and new claim 20 of the present application claims “a fabric thickness of less than about 4.0 mil.”  The claims of RE 48,469 E provides for the claimed thickness, thus anticipating new claim 20.  Dependent claims 21 and 24-29 are anticipated by claims 21 and 23-28 of RE48469 as they claim the same limitations.  Regarding claim 23, while claim 20 of U.S. RE 48,469 E does not claim a density, it provides the same water permeability rating.  Thus, the density is inherently present in the fabric construction of claim 20 of U.S. RE 48,469 E in order to achieve the same water permeability rating.
Claims 30-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-21 and 23-29 of U.S. RE 46,779 E. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 30 of the present application includes all the limitations of claim 20 of RE 46,779 E.   The only difference between the claims is that RE 46,779 E claims “a fabric thickness of less than about 3.2 mil” and new claim 30 of the present application claims “a fabric thickness of less than about 4.0 mil.”  Claim 20 of RE 46,779 E provide for the claimed thickness, thus anticipating new claim 30.  Dependent claims 31-32 and 34-39 are anticipated by claims 21 and 23-29 of RE 46,779. Regarding claim 33, while claim 20 of U.S. RE 46,779 does not claim a density, it provides the same water permeability rating.  Thus, the density is inherently present in the fabric construction of claim 20 of U.S. RE 46,779 in order to achieve the same water permeability rating.
Claims 22 and 40-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-21 and 23-29 of U.S. RE 46,779 E. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 22 and independent claim 40 of the present application include all the limitations of claim 24 of RE 46,779 E.   Both fabrics comprise similar limitations.  The main difference between claims 22 and 40; and claim 24 of RE 46,779 E is fabric thickness.  Claim 24 of ‘779 claims “a fabric thickness of less than about 3.2 mil” and new claims 22 and 40 of the present application claims “a fabric thickness of less than about 4.0 mil.”  Claim 24 of RE 46,779 E provides for the claimed thickness, thus anticipating new claims 22 and 40.  The features in dependent claims 41-49 i.e., an implantable medical fabric with the claimed fabric weight, made of woven yarns, of a tubular fabric, of a flat fabric or use it in an endovascular device that has both the claimed probe 
Closest Prior Art
CARLSON et al. (US 2009/0171440 A1) - relates to woven fabrics for implantable medical devices such as endovascular grafts, vascular grafts, stent grafts, among others.  ([0002] and [0051]) The reference teaches that the denier of the textile strands may be in the range of from about 1 to about 100.  Preferably, the denier of the textile strands is in the range of from about 1 to about 60.  Even more preferably, the denier is in the range of from about 1 to about 40.  [0034]    The thickness of the woven fabric is about 0.25 mm or less (9.84 mil or less).  [0040]    The textile strands may be made of any natural or synthetic material.  For example, polyesters, such as poly(ethylene terephthalate); fluorinated polymers, such as polytetrafluoroethylene (PTFE).  [0042]   Polymers than can be formed into fibers for making textile strands are preferred.  For example, polyethylene, polypropylene, nylons and cellulose.  [0043]   However, CARLSON et al. fails to teach the claimed water permeability rating, tensile strength or probe burst strength.

OSBORNE (US 2006/0009835A1) –is directed to stent grafts and endoluminal prostheses formed of the graft. [0003] The reference teaches a graft fabric comprising a plurality of yarns, the yarns having a denier of 5 to 50. [0009] The yarns comprise a synthetic polymer, such as a thermoplastic material. The thermoplastic material may comprise at least one of polyester, polypropylene, polyurethane and polytetrafluoroethylene. OSBORNE et al. also teaches the use of nylons in the yarn construction. [0031] Preferably, the yarns are made from filaments or fibers having a low denier of less than or equal to about 1.4. The yarns comprise a monofilament or may comprise multifilaments. The yarns may be textured or non-textured. The yarns of the graft fabric may be woven or nonwoven. The number of ends per inch may be less than about 152 (or 60 ends per cm) and the number of picks per inch may be less than about 135 (or 53 picks per cm). [0009]   Thus providing a fabric density of 113 yarns per cm sq.  
OSBORNE et al. also teaches endoluminal prosthesis, comprising a tubular graft. [0011] Preferably, the tubular graft fabric of the endoluminal prosthesis has a permeability of about zero mL/min/cm2 to about 240 mL/min/cm2 at 120 mm Hg. ([0011], [0025])
The teachings of OSBORNE et al. read on the claimed yarn denier (denier total), the claimed denier per filament and the claimed water permeability.  However, OSBORNE is silent as to the thickness of the fabric, and particularly fails to teach a thickness of less than 4.0 mil. 

Conclusion
Claims 20-49 are rejected.
8,911,856 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORCA LIZ TORRES VELAZQUEZ whose telephone number is (571)272-1484.  The examiner can normally be reached on M-Th 7:00 am - 4:30 pm and alternate Fridays-.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner’s supervisors: Timothy Speer at (313) 446-4825 or Jean Witz at (571) 272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Norca L. Torres Velazquez/
Patent Reexamination Specialist
Central Reexamination Unit 3991


Conferees:
/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991